Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-9, 11-16, 18 and  20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, 9,11, 14 and 15 of U.S. Patent No. 10,460,191. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant.






1. A method, comprising: 






A determining, by a user device and based on a preview of a first side of a document, first information associated with the first side of the document;
 B selecting, by the user device and based on the first information, a first image resolution associated with the user device; (16)
 C capturing, by a camera of the user device, a first image of the first side of the document according to the first image resolution;
 









D capturing, by the camera of the user device, a second image of a second side of the document according to a second image resolution associated with the user device;
 and E performing, by the user device, an action related to the first image and the second image.

2. The method of claim 1, further comprising: determining a plurality of image resolutions, including the first image resolution and the second image resolution, supported by the user device, wherein selecting the first image resolution is further based on determining the plurality of image resolutions(Claim 1, see(2))
4. The method of claim 1, wherein the first image resolution is associated with a first capturing mode of the camera of the user device, and wherein the second image resolution is associated with a second capturing mode of the camera of the user device (Claim 5)

5. The method of claim 1, further comprising: capturing the preview of the first side of the document, wherein the preview of the first side of the document includes the first image, and wherein determining the first information is based on capturing the preview of the first side of the document. (Claim 1, see(5))

6. The method of claim 5, further comprising: receiving, from a user via the user device, the first information, wherein determining the first information is further based on comparing the first information received from the user to the first information captured by the camera of the user device (Claim 10)


7. The method of claim 1, further comprising: determining a screen aspect ratio of a display of the user device, wherein selecting the first image resolution is further based on the screen aspect ratio (Claim 1, see(7))

14. A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user device, cause the user device to: 






determine, based on a preview of a first side of a document, first information associated with the first side of the document;
 






determine, based on the first information, a threshold image resolution for capturing the first side of the document;
 select, based on the threshold image resolution, a first image resolution associated with the user device;
 capture, by a camera of the user device, a first image of the first side of the document according to the first image resolution;
 





















capture, by the camera of the user device, a second image of a second side of the document according to a second image resolution associated with the user device;
 and perform an action related to the first image and the second image.
15. The non-transitory computer-readable medium of claim 14, wherein the one or more instructions further cause the user device to: determine, based on a second preview of the second side of the document, second information associated with the second side of the document, wherein capturing the second image is based on the second information(Claim 15 see (15)).
16. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the user device to: select, based on the second information, the second image resolution, wherein capturing the second image is based on the second image resolution .(Claim 15 see (16)).
18. The non-transitory computer-readable medium of claim 14, wherein the one or more instructions further cause the user device to: validate the first image and the second image, wherein performing the action is based on validating the first image and the second image.

20. The non-transitory computer-readable medium of claim 18, wherein the one or more instructions cause the user device to perform at least one of: crop, based on capturing the second image, the first image to include first image data concerning only the first side of the document;
or crop, based on capturing the second image, the second image to include second image data concerning only the second side of the document, wherein performing the action is based on at least one of cropping the first image or the second image.
1. A method, comprising: 

determining, by a user device, a plurality of image resolutions supported by a camera of the user device;
 determining, by the use device, a screen aspect ratio of a display of the user device;
 (5)capturing, by the camera of the user device, a first preview image;
 (5)processing, by the user device, the first preview image using a first computer vision technique;
 (5) detecting, by the user device and based on processing the first preview image, a first side of a document;
A determining, by the user device and based on processing the first preview image, first information associated with the first side of the document;
 

B (2) selecting, by the user device and based on the first information, a first image resolution of the plurality of image resolutions;

 C capturing, by the camera of the user device, a first image of the first side of the document according to the first image resolution;
 capturing, by the camera of the user device, a second preview image;
 processing, by the user device, the second preview image using a second computer vision technique;
 detecting, by the user device and based on processing the second preview image, a second side of the document;
 determining, by the user device and based on processing the second preview image, second information associated with the second side of the document;
 determining, by the user device, a threshold image resolution based on the second information;
(7)  determining, by the user device and based on the screen aspect ratio, a set of image resolutions of the plurality of image resolutions that fit the display of the user device;
 selecting, by the user device and based on the second information, a second image resolution from the set of image resolutions, wherein the second image resolution corresponds to a different quality of image than the first image resolution, and wherein the second image resolution satisfies the threshold image resolution;
 D capturing, by the camera of the user device, a second image of the second side of the document according to the second image resolution;



 and E performing, by the user device, an action related to the first image and the second image.









5. The method of claim 1, wherein the first image resolution is associated with a quick capture mode of the camera, and the second image resolution is associated with a full capture mode of the camera.













10. The user device of claim 8, wherein the one or more processors, when determining the first information associated with the first side of the document, are to: receive input data from a user, via the user device, regarding the first side of the document;
 determine, based on detecting the first side of the document, image data concerning the first side of the document;
 and determine the first information associated with the first side of the document by comparing the input data and the image data.








15. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a user device, cause the one or more processors to: determine a plurality of image resolutions supported by a camera of the user device;
 receive, from the camera of the user device, a first preview image;
 process the first preview image using a first computer vision technique;
 detect, based on processing the first preview image, a first side of a document;
 determine, based on processing the first preview image, first information associated with the first side of the document;
 select, based on the first information, a first image resolution of the plurality of image resolutions, wherein the one or more instructions, that cause the one or more processors to select the first image resolution, cause the one or more processors to: determine a first threshold image resolution based on the first information;
 and select the first image resolution,  wherein the first image resolution satisfies the first threshold image resolution;
 

capture, by the camera of the user device, a first image of the first side of the document according to the first image resolution;
 receive, from the camera, a second preview image;
 process the second preview image using a second computer vision technique;
 detect, based on processing the second preview image, a second side of the document;
(15) determine, based on processing the second preview image, second information associated with the second side of the document;
 (16)select, based on the second information, a second image resolution of the plurality of image resolutions, wherein the second image resolution is the same as the first image resolution, and wherein the one or more instructions, that cause the one or more processors to select the second image resolution, cause the one or more processors to: determine a second threshold image resolution based on the second information;
 and select the second image resolution,  wherein the second image resolution satisfies the second threshold image resolution;
 capture, by the camera of the user device, a second image of the second side of the document according to the second image resolution;
 and perform an action related to the first image and the second image.



















14. The user device of claim 8, wherein the one or more processors, when performing the action related to the first image and the second image, are to: perform optical character recognition on the first image and the second image to generate third information;
 and validate the document based on the first information, the second information, and the third information.



11. The user device of claim 8, wherein the one or more processors, when performing the action related to the first image and the second image, are to: crop the first image to include first image data concerning only the first side of the document;
 and crop the second image to include second image data concerning only the second side of the document. 



Claim 8 is rejected as same reason as claim 1 above.
Claim 9 is rejected as same reason as claim 2 above.
Claim 11 is rejected as same reason as claim 5 above.
Claim 12 is rejected as same reason as claim 6 above.

With respect to claim 17, Claim 15 of U.S. Patent No. 10,460,191disclose all the limitations of claim 17 except the second image contains first image data associated with the first image.

Sharp MX-M365N Manual teach Scanning Both sides of a card onto a single page.	
The suggestion/motivation for doing so would have been that to view both side of document in one image.
Therefore, it would have been obvious to modify Sharp MX-M365N  with U.S. Patent No. 10,460  with Edgar to obtain the invention as specified in claim17.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A. Claim 1-5, 8-12 and 16 are rejected under 35 USC 103(a) as being unpatentable over ScanMate i920 (manual) in view of MacLife (How to Scan Images with Preview
https://www.techradar.com/how-to/computing/apple/how-to-scan-images-with- preview- 1305691 ,July 2012).

With respect to claim 1, ScanMate i920 scanner teaches determining, by a user device, a plurality of image resolutions supported by a camera of the user device (page 14) and capturing (scanning) a first image of the first side of the document according to the first image resolution and a second image of a second side of the document according to a second image resolution (different resolution) and performing, by the user device, an action (combining) related to the first image and the second image (pages 25-26).
ScanMate i920 does not teach setting each side document is based on preview.
MacLife teaches determining, by a user device and based on a preview (2 Your First Scan); of a first side of a document, first information associated with the first side of the document(3. Show detail);
selecting, by the user device and based on the first information, a first image resolution associated with the user device; (4. Choose your resolution).
capturing, by a camera of the user device, a first image of the first side of the document according to the first image resolution; (5. Scan in high res, 9 Scan it).
At the time of the invention it would have been obvious to a person of ordinary skill in the art to scan each side of document based on preview in the method of ScanMate i920 scanner.

The suggestion/motivation for doing so would have been that to generate better quality image.

Therefore, it would have been obvious to combine MacLife with ScanMate i920
scanner to obtain the invention as specified in claim 1.

With respect to claim 2, MacLife teaches determining a plurality of image resolutions, including the first image resolution and the second image resolution, supported by the user device, wherein selecting the first image resolution is further based on determining the plurality of image resolutions (4. Choose your resolution).

With respect to claim 3, ScanMate i920 scanner teaches the second image resolution is higher than the first image resolution (different resolution) (page 30).

With respect to claim 4, MacLife teaches that the first image resolution is associated with a first capturing mode of the camera of the user device, and wherein the second image resolution is associated with a second capturing mode of the camera of the user device. (2. Your first scan, 5. Scan in High Res).

With respect to claim 5, MacLife teaches capturing the preview of the first side of the document, wherein the preview of the first side of the document includes the first image, and wherein determining the first information is based on capturing the preview of the first side of the document (3. Show Detail and 4. Choose your resolution).

With respect to claim 8, claim 8 is rejected same reason as claim 1 above.
With respect to claim 9, claim 9 is rejected same reason as claim 2 above.
With respect to claim 10, ScanMate i920 scanner teaches the second image resolution is a same image resolution as the first image resolution (page 30, Turn off different setting per side option)

With respect to claim 11, claim 11 is rejected same reason as claim 5 above.
With respect to claim 12, Claim 12 is rejected as same reason as claim 6 above.


B.	Claim 7 is rejected under 35 USC 103(a) as being unpatentable over ScanMate i920 (manual) in view of MacLife (How to Scan Images with Preview https://www.techradar.com/how-to/computing/apple/how-to-scan-images-with- preview-1305691, July 2012) and in further view of A few scanning Tips (https:/Awww.scantips.com/basics3e.html, 2001).

With respect to claim 7, ScanMate i920 and Maclife teach limitation of claim 1, as applied above from which claim 7 respectively depend.
ScanMate i920 and Maclife do not teach determining a screen aspect ratio of a display of the user device, wherein selecting the first image resolution is further based on the screen aspect ratio.
A few scanning Tips teaches setting resolution based on aspect ratio (Aspect lock).
At the time of the invention it would have been obvious to a person of ordinary skill in the art to identify resolution based on aspect ratio in the method of ScanMate i920 scanner and Maclife.
The suggestion/motivation for doing so would have been that to generate better image for the processing.
Therefore, it would have been obvious to combine A few scanning Tips with capturePoint and ScanMate i920 scanner to obtain the invention as specified in claims 7.

Allowable Subject Matter
 
1.    Claims 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663